DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vives et al. (US 5,310,434).
Claim 1: Vives et al. provides a composite material assembly (11,12, Fig. 3-4; Col. 3 lines 18-40) comprising: a first composite material (11) having a first hole (14) formed therein (Fig. 3); a second composite material (12) having a second hole (15) formed therein; and a fastener (13) that connects the first composite material to the second composite material by being inserted into the first hole and the second hole (Fig 4), wherein a first chamfered portion which is chamfered is formed on at least one of both ends of the first hole ( Col.4 lines 45-53), and a second chamfered portion (15a) which is chamfered is formed on at least one of both ends of the second hole (Fig. 3).
Claim 4: Vives et al. teaches the first chamfered portion is formed only on an end edge of the first hole opposite to the second composite material, out of the both ends of the first hole (Col.4 lines 45-53), and the second chamfered portion (15a) is formed only 
Claim 7: Vives et al. provides the first chamfered portion has a curved surface shape that gradually curves from an inner peripheral surface of the first hole (14) toward a surface of the first composite material (11, Col. 4 lines 45-53), and the second chamfered portion (15a) has a curved surface shape that gradually curves from an inner peripheral surface of the second hole (15) toward a surface of the second composite material (12, Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vives et al. (US 5,310,434) in view of Kabushiki (JPS4870325 U; English translation relied upon for reference herein submitted by applicant on 9/25/20).
Claim 2: Vives et al. fails to disclose the first chamfered portion is formed only on an end edge of the first hole on the second composite material side, out of the both ends of the first hole, and the second chamfered portion is formed only on an end edge of the second hole on the first composite material side, out of the both ends of the second hole.
	However, Kabushiki teaches a configuration that includes: the first chamfered portion (6, Fig. 3-4) is formed only on an end edge of the first hole on the second composite material side, out of the both ends of the first hole, and the second chamfered portion (7) is formed only on an end edge of the second hole on the first composite material side, out of the both ends of the second hole.
	Therefore, it would have been obvious to modify the composite material assembly provided by Vives et al. to include the configuration as taught by Kabushiki in order to account for the desired stress characteristics surrounding the holes.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vives et al. (US 5,310,434) in view of Hitachi (JP6298011 A; English translation relied upon for reference herein submitted by applicant on 9/25/20).
Claim 3: Vives et al. fails to disclose the first chamfered portion is formed on the both ends of the first hole, and the second chamfered portion is formed on the both ends of the second hole.
However, Hitachi teaches a configuration that includes: the first chamfered portion is formed on the both ends of the first hole (Fig. 3,5), and the second chamfered portion is formed on the both ends of the second hole (Fig. 3,5).
	Therefore, it would have been obvious to modify the composite material assembly provided by Vives et al. to include the configuration as taught by Hitachi in order to account for the desired stress characteristics surrounding the holes.
Claim 5: Hitachi teaches a first ring (8, Fig. 1) that fills a gap formed between the fastener and the first chamfered portion (Fig. 1, 3); and a second ring (8) that fills a gap formed between the fastener and the second chamfered portion (Fig. 1).
Therefore, it would have been obvious to modify the composite material assembly provided by Vives et al. to include the rings as taught by Hitachi in order to provide a more uniform stress distribution than that of the conventional stress distribution (Hitachi page 2 lines 48-56).
Vives et al. as modified by Hitachi discloses the claimed invention except for the first ring and the second ring are formed of a material having a higher elastic modulus than the first composite material and the second composite material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first ring and the second ring to be formed of a material having a higher elastic modulus than the first composite material and the second composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        6/29/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726